WRIT DENIED: There is no error in the trial court’s ruling. See State ex rel. Simmons v. State, 93-0275, 94-2630, 94-2879 (La. 12/16/94); 647 So.2d 1094. In denying Relator’s application, we apply the principles set forth in State ex rel. Bernard v. Criminal District Court, 94-2247 (La. 4/28/95); 653 So.2d 1174 and La.Code Crim.P. art. 914.1. A showing of a particularized need to obtain documents free of charge requires a defendant to show that a denial of his requested documents will deprive him of an “adequate opportunity to present [his] claims fairly.” State ex rel. Bernard v. Criminal District Court, 653 So.2d at 1175 and cases cited therein. To meet this initial requirement, Relator must set forth the claims he intends to raise in his writ of review and show the requested documentation is necessary for a full and adequate review of the assigned errors. Relator has failed to make this initial showing. For this reason, we deny his application.
COOKS, J., dissents.